This appeal was filed in this court October 14, 1911. Neither party has filed a brief, nor have they offered any excuse for the failure to do so. It is evident that the proceedings have been abandoned. The appeal should therefore be dismissed for want of prosecution under rule 7 of this court (38 Okla. vi, 95 Pac. vi). Streeter v. McCoy, 34 Okla. 490, 126 P. 216;Thompson v. Murray, 34 Okla. 521, 125 P. 1133; Streeter v.Huene, 34 Okla. 491, 126 P. 216; Reliable Ins. Co. v.Newcomber, 34 Okla. 759, 127 P. 260; M., O.   G. Ry. Co. v.Johnson, 34 Okla. 816, 127 P. 386; First Nat. Bank v.Baldwin, 34 Okla. 825, 127 P. 260; Snow v. Frye,34 Okla. 826, 127 P. 422.
By the Court: It is so ordered. *Page 783